Citation Nr: 0424984	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claim of entitlement 
to an increased rating for his service connected bilateral 
pes planus.  The veteran received a hearing at the RO in 
December 2003.

In August 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, in testimony at the RO in 
December 2003, indicated that he had been treated for this 
condition by Dr. Byrd, a private podiatrist.  However, a 
thorough review of the record indicates that no treatment 
records from this provider have been associated with the 
veteran's claims file.  As records may be available which 
relate directly to the veteran's service connected condition, 
and which may have an impact on the outcome of this case, the 
Board is of the opinion that an attempt must be made to 
associate these records with the veteran's claims folder.

In addition, a letter dated January 2004 from Dr. L. N. 
Raminani indicates that he has also treated the veteran since 
1995 for multiple medical problems, including feet problems.  
Again, a thorough review of the veteran's records has failed 
to show records from this health care provider.  Although a 
letter to the Department of Public Health failed to reveal a 
record of the veteran being treated there, as this doctor has 
indicated that he had treated the veteran, the Board finds 
that another attempt must be made to associate any records 
from this physician pertaining to the veteran with the 
veteran's claims folder.

Finally, there appear to be records available concerning a 
fall that the veteran had on an escalator, sometime around 
August 2003.  As records concerning this event, which appears 
to have involved a great deal of medical treatment, are also 
not associated with the veteran's claims folder, and as the 
veteran appears to be alleging that this fall was a result at 
least in part of his service connected pes planus, the Board 
finds that an attempt should also be made to associate these 
records with the veteran's claims folder.

The Board regrets the additional delay that a further remand 
will create in this case.  However, it is necessary to ensure 
that the veteran gets all consideration due him under the 
law.

Accordingly, this issue is REMANDED to the RO, via the AMC, 
for the following development:

1.	The RO should contact the veteran and 
confirm his dates of treatment by Dr. 
Byrd and Dr. Raminani.  The RO should 
confirm the address of each doctor, 
and whether Dr. Raminani treated him 
at a private or public clinic.  The RO 
should also confirm the dates and 
location of treatment for the 
veteran's escalator fall, in 
approximately August 2003.  
Thereafter, the appropriate releases 
should be obtained, and all available 
records associated with the veteran's 
claims files.

2.	The veteran should also be invited to 
submit to VA any additional evidence 
in his possession that is pertinent to 
his claim on appeal and is not yet of 
record, to include evidence showing 
private medical care received for his 
pes planus.  He should also be invited 
to identify any additional evidence 
that might be pertinent to his appeal, 
but not yet of record.  If the veteran 
identifies any additional evidence not 
yet of record, the RO  should secure 
and make part of the veteran's claims 
folders said evidence.

3.	Thereafter, and after undertaking any 
additional development deemed 
necessary (to include a further VA 
examination, but only if one is deemed 
warranted), the RO should re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




